Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00455-CR

                                        Abraham SANCHEZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR7645
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 12, 2015

DISMISSED FOR WANT OF JURISDICTION

           In a plea bargain case, on April 15, 2015, Appellant Abraham Sanchez was sentenced on

two counts to sixteen-years’ confinement in the Texas Department of Criminal Justice—

Institutional Division in trial court cause number 2014CR7645. The trial court’s certification

states this “is a plea bargain case, and the defendant has NO right of appeal.” Assuming arguendo

that Appellant had a right to appeal, Appellant’s notice of appeal was due not later than May 15,

2015. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Appellant’s motion for extension of time to file a notice of appeal was due not later than June 1,
                                                                                        04-15-00455-CR


2015. See TEX. R. APP. P. 26.3; Olivo, 918 S.W.2d at 522. The clerk’s record shows Appellant’s

notice of appeal was filed on July 20, 2015; it does not show a motion for new trial or a motion

for extension of time to file a notice of appeal was filed. See TEX. R. APP. P. 26.3.

       In his response to our July 24, 2015 order to show cause why this court has jurisdiction in

this appeal, Appellant acknowledges he did not timely file a notice of appeal. Instead, he moves

this court to grant an out-of-time appeal.

       “A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.” Olivo,
918 S.W.2d at 522; Quintero v. State, No. 04-13-00073-CR, 2013 WL 618789, at *1 (Tex. App.—

San Antonio Feb. 20, 2013, no pet.) (per curiam) (mem. op., not designated for publication).

Appellant concedes his notice of appeal was not timely filed. See TEX. R. APP. P. 26.2. Even if

we construe his motion for permission to file an out-of-time appeal as a motion for extension of

time, it was not timely filed. See TEX. R. APP. P. 26.3; Quintero, 2013 WL 618789, at *1. Absent

a timely-filed, written notice of appeal of a criminal conviction, this court lacks jurisdiction over

the appeal. Olivo, 918 S.W.2d at 522; Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).

       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-